








Exhibit 10.67
EXECUTION COPY
SIXTH AMENDMENT
TO THE
HEALTH NET, INC. 401(k) SAVINGS PLAN
(As Amended and Restated effective January 1, 2008)
WHEREAS, Health Net, Inc. (the “Company”) heretofore has adopted and maintains
the Health Net, Inc. 401(k) Savings Plan (the “Plan”) for the benefit of its
eligible employees of the Company and certain of its affiliates;
WHEREAS, the Company or one of its subsidiaries intends to provide certain
counseling services and will be hiring employees, classified as “Special
Professional Associates”, in connection therewith who will be excluded from Plan
participation; and
WHEREAS, it is necessary to amend the Plan’s eligibility provisions to exclude
the Special Professional Associates.
NOW, THEREFORE, pursuant to the power of amendment contained in Section 15.1 of
the Plan, the Plan is hereby amended, effective as provided below, as follows:
1.    Effective January 1, 2012, by replacing the last paragraph of Section
2(15) of the Plan with the following:
“Notwithstanding the foregoing, an Employee who is scheduled to perform fewer
than 20 Hours of Service per week shall become an Eligible Employee on the first
Entry Date coinciding with or next following such Employee’s completion of at
least 1,000 Hours of Service during the 12-consecutive month period which begins
on the Employee’s employment commencement date or, if an Employee does not
complete at least 1,000 Hours of Service during such 12-consecutive month
period, then during any successive 12-consecutive month period beginning on each
anniversary of the Employee’s employment commencement date thereafter.”
2.    Effective November 1, 2012, by replacing Section 2(15) of the Plan with
the following:
“Eligible Employee. With respect to each Employer, unless specified otherwise by
the board of directors of each Employer, an Eligible Employee is any Employee
thereof, excluding:
(i)    an Employee who is scheduled to perform fewer than 20 Hours of Service
per week,



LA\2866305.6     044817-0011

--------------------------------------------------------------------------------







EXECUTION COPY



(ii)    an Employee whose employment is governed by the terms of a collective
bargaining agreement under which retirement benefits were the subject of good
faith bargaining, but which does not provide for participation in the Plan,
(iii)     an Employee who is a nonresident alien (within the meaning of section
7701(b)(1)(B) of the Code), and
(iv)    an Employee who is classified as a Special Professional Associate.
Notwithstanding the foregoing, an Employee who is scheduled to perform fewer
than 20 Hours of Service per week shall become an Eligible Employee on the first
Entry Date coinciding with or next following such Employee’s completion of at
least 1,000 Hours of Service during the 12-consecutive month period which begins
on the Employee’s employment commencement date or, if an Employee does not
complete at least 1,000 Hours of Service during such 12-consecutive month
period, then during any successive 12-consecutive month period beginning on each
anniversary of the Employee’s employment commencement date thereafter.”
3.    Effective November 1, 2012, by adding new Section 2(43A) to the Plan as
follows:
“(43A)        Special Professional Associate. Special Professional Associate
shall mean an Associate who (a) performs services for the Company or its
subsidiaries on a full-time, part-time and/or rotational basis, (b) is assigned
to provide services with respect to the Company's government contracts and (c)
has been identified by the Company in any offer of employment letter or for
payroll purposes as a ‘Special Professional Associate’ who is ineligible to
participate in this Plan.”


IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be executed
by its duly authorized officer this 15th day of November, 2012.
HEALTH NET, INC.
By:
/s/Karin D. Mayhew                       
Karin D. Mayhew

Its:
Senior Vice President,
Organization Effectiveness


2


LA\2866305.6     044817-0011